Title: To Thomas Jefferson from Philip Norborne Nicholas, 15 March 1823
From: Nicholas, Philip Norborne
To: Jefferson, Thomas


Dear Sir,
Richmond.
March 15. 1823
Mr Joseph Tate, who is the son of one of the most respectable citizens of our Town, is about to publish a Digest of the laws of Virginia, with notes which will contain an explanation of the principles of the common law which may be applicable to our statutory provisions, and a reference to the adjudged cases, both here & in England. Mr Tate is the son of Mr Benjamin Tate, who by his industry in a mechanical employment, has amassed a considerable fortune, and has given his son the best education the country could afford. after which he studied law for several years in Philadelphia & settled there but his health compelled him to return to his native state. Mr B. T. has been always one of the most zealous & ardent republicans in this state, and tho’ probably personally unknown to you, has been a stedfast supporter of the great principles, which you so long & so successfully labored to  establish. The work under taken by the younger Mr Tate, I have no doubt will be ably executed, and will be of great service to the lawyer, the Magistrate, and even the private citizen as being the most compendious view of our complicated system, which will be extant among us. It would gratify Mr Tate the father & son to have the sanction of your name  to his work, and on that account I take the liberty to send you his prospectus; and to request that after you have examined it, you will have the goodness to place it in the hands of Mr Alexr Garrett. to whom I have written to beg he will procure subscribers for Mr Tate. With Sentiments of the highest respect & most sincere & cordial regard I am Dr SirYr faithful friend & Sert.P. N. Nicholas.